DETAILED ACTION

Reasons for Allowance
Claims 1, 4-8, 11-20 and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s amendment filed on 06/29/2022 has been reviewed by the examiner in view of prior art of records Boeen et al. (US 2021/0118461 A1), and the prior art of records Boeen fails to teach the cited claim limitations of “wherein the voice suppression system is configured to suppress the voice signals according to a method comprising: reducing amplification of the amplified audio signals being output to the transducer from a first level to a second level in response to a detection of voice signals of the user; and returning amplification to the first level in response to no detection of voice signals of the user”. Prior art Boeen teaches system and method related to a wearable audio device that includes a microphone to detect a plurality of sounds in an environment in which the wearable audio device is located. The wearable audio device further includes a non-acoustic sensor to detect that a user of the wearable audio device is speaking. The wearable audio device further includes one or more processors communicatively to alter, based on an identification by the non-acoustic sensor that the user of the wearable audio device is speaking, one or more of the plurality of sounds to generate a sound output. However, prior art of records Boeen fails to teach the cited claim limitations of “wherein the voice suppression system is configured to suppress the voice signals according to a method comprising: reducing amplification of the amplified audio signals being output to the transducer from a first level to a second level in response to a detection of voice signals of the user; and returning amplification to the first level in response to no detection of voice signals of the user”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



July 8, 2022
/SIMON KING/Primary Examiner, Art Unit 2653